               Case 1:20-cv-03678-MKV Document 15 Filed 06/11/20 Page 1 of 1

     NEW YORK                                                                                                  ATLANTA
      LONDON                                                                                                  BALTIMORE
    SINGAPORE                                                                                                WILMINGTON
   PHILADELPHIA                               FIRM and AFFILIATE OFFICES                                         MIAMI
     CHICAGO                                                                                                 BOCA RATON
  WASHINGTON, DC                                                                                             PITTSBURGH
  SAN FRANCISCO                                                                                                NEWARK
                                             DAVID T. MCTAGGART
  SILICON VALLEY                                                                                              LAS VEGAS
                                           DIRECT DIAL: +1 212 471 1814
     SAN DIEGO                            PERSONAL FAX: +1 212 202 4931                                      CHERRY HILL
     SHANGHAI                           E-MAIL: dtmctaggart@duanemorris.com                                  LAKE TAHOE
      BOSTON                                                                                                  MYANMAR
     HOUSTON                                   www.duanemorris.com                                               OMAN
    LOS ANGELES                                                                                        A GCC REPRESENTATIVE OFFICE
                                                                                                            OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                             MEXICO CITY
                                                                                                            ALLIANCE WITH
                                                                                                        MIRANDA & ESTAVILLO
                                                                                                              SRI LANKA
                                                                                                            ALLIANCE WITH
                                                                                                       GOWERS INTERNATIONAL

                                                                June 8, 2020

BY ECF
                                                                   USDC SDNY
Honorable Mary Kay Vyskocil                                        DOCUMENT
United States District Court                                       ELECTRONICALLY FILED
Southern District of New York                                      DOC #:
500 Pearl Street, Room 2230                                        DATE FILED: 6/11/2020
New York, New York 10007

          Re:        Wilmington Trust, National Association v. Achenbaum et ano.
                     Case No. 1:20-cv-03678-MKV

Dear Judge Vyskocil:

        On behalf of the plaintiff in the above entitled interpleader action, we write pursuant to
Section 21.7(b) of this Court’s Electronic Case Filing Rules & Instructions and Rule 9.A of Your
Honor’s Individual Motion Practices and Rules to request the entry of an order permanently
sealing Docket Entry 1-3, which erroneously was filed without the necessary redactions for
private taxpayer-identification information as required by FRCP 5.2(a). Consistent with the
foregoing Rules, we have notified the ECF Help Desk and intend to submit a redacted version of
the same document shortly. We appreciate Your Honor’s attention to this matter.

                                                                Respectfully submitted,



                                                                    /s David T. McTaggart
                                   Motion is GRANTED. The Clerk of the Court is respectfully requested to
DTM:hs                             seal the document at ECF No. 1-3. SO ORDERED.


                                         6/11/2020

D UANE M ORRIS LLP
1540 BROADWAY NEW YORK, NY 10036-4086                                         PHONE: +1 212 692 1000    FAX: +1 212 692 1020
DM3\6864486.1 R3242/00006
